 Case: 4:20-cr-00132-RWS-JMB Doc. #: 4 Filed: 02/20/20 Page: 1 of 2 PageID #: 10
                                                                        Fi LED
                                                                                          FEB 2 0 2020
                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI                        U.S. DISTRICT COURT
                                                                                     EASTERN DI.STRICT OF MO
                                         EASTERN DIVISION                                   ST. LOUIS



   UNITED STATES OF AMERICA,                              )
                                                          )
   Plaintiff,                                             )~~~~~~~~~~~~~--------,
                                                          )
   vs.                                                    )
                                                          )   4:20CR132 RWS/JMB
   CAMERON H. SANCHEZ,                                    )
                                                          )
   Defendant.                                             )


                       MOTION FOR PRETRIAL DETENTION AND HEARING

         Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

 United States Attorney for the Eastern District of Missouri, and Jillian S. Anderson, Assistant United

 States Attorney for said District, and moves the Court to order the Defendant detained pending trial,

. and further requests that a detention hearing be held three (3) days from the date of the Defendant's

 initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

 §3141, et seq.

         As and for its grounds, the Government states as follows:

                1. Defendant is charged with one count of Distribution of Child Pornography, in

                   violation of 18 U.S.C. Section 2252A(a)(2).

                2. Pursuant to Title 18, United States Code, Section 3 l 42(g),

                (a) the weight of the evidence against defendant;

                (b) defendant's history and characteristics; and

                (c) the nature and seriousness of the danger to any person or the community that would

                   be posed by defendant's release warrant defendant's detention pending trial;
Case: 4:20-cr-00132-RWS-JMB Doc. #: 4 Filed: 02/20/20 Page: 2 of 2 PageID #: 11




       WHEREFORE, the Government respectfully requests that the Court order the Defendant to

be detained pending trial.

                                                Respectfully submitted,

                                                JEFFREY B. JENSEN
                                                United States Attorney

                                                Isl Jillian S. Anderson
                                                IlLLIAN S. ANDERSON, #53918(MO)
                                                Assistant United States Attorney
                                                 111 South 10th Street, Rm. 20.333
                                                St. Louis, Missouri 63102
                                                314-539-2200
                                                jillian.anderson@usdoj.gov
